Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 1 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 2 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 3 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 4 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 5 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 6 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 7 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 8 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                             Ballots Page 9 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 10 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 11 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 12 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 13 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 14 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 15 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 16 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 17 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 18 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 19 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 20 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 21 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 22 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 23 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 24 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 25 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 26 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 27 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 28 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 29 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 30 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 31 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 32 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 33 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 34 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 35 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 36 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 37 of 38
Case 17-24454-GLT   Doc 342-2 Filed 10/21/19 Entered 10/21/19 15:28:41   Desc
                            Ballots Page 38 of 38
